                                                                      U.S. Department of Justice
          [Type text]
                                                                      United States Attorney
                                                                      Southern District of New York

                                                                      The Silvio J. Mollo Building
                                                                      One Saint Andrew’s Plaza       USDC SDNY
                                                                      New York, New York 10007       DOCUMENT
                                                                                                     ELECTRONICALLY FILED
                                                                      July 13, 2021                  DOC #:
MEMORANDUM ENDORSED                                                                                  DATE FILED: 7/13/2021
          BY ECF
          Honorable Gregory H. Woods
          United States District Judge
          Daniel Patrick Moynihan United States Courthouse
          500 Pearl Street
          New York, New York 10007

                   Re: United States v. Jeffrey Hastings, S1 20 Cr. 534 (GHW)

          Dear Judge Woods:

                   The Government writes on behalf of both parties to respectfully request a one-week
          extension of the deadlines for opposition and reply papers to the parties’ respective motions in
          limine filed on July 8, 2021. The current deadline for opposition papers is July 15, 2021 and the
          current deadline for reply papers is July 19, 2021. The parties respectfully request that the deadline
          to file opposition papers be extended until July 22, 2021 and the deadline to file reply papers be
          extended until July 26, 2021.

                                                            Respectfully submitted,

                                                            ILAN GRAFF
                                                            Attorney for the United States
                                                            Acting under Authority Conferred by 28 U.S.C. § 515

                                                         by:     /s/
                                                               Christine I. Magdo/ Gina Castellano/ Robert Boone
                                                               Assistant United States Attorneys
                                                               (212) 637-2297/-2224/-2208

          cc: Michael Dry, Esq.
             Daniel Wallmuth, Esq.

 Application granted. The briefing schedule for the motions in limine is extended as follows: the parties' oppositions are
 due no later than July 22, 2021. Replies, if any, are due no later than July 26, 2021.

 The Clerk of Court is directed to terminate the motion pending at Dkt. No. 79.

 SO ORDERED.

 Dated: July 13, 2021                           _____________________________________
 New York, New York                                     GREGORY H. WOODS
                                                       United States District Judge
